Citation Nr: 0526097	
Decision Date: 09/22/05    Archive Date: 10/05/05	

DOCKET NO.  00-02 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had service with the California Army National 
Guard, including a period of active duty for training from 
March to July 1978.  He also had a period of active duty for 
training in June 1986.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1999 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  That decision denied 
the veteran's claim for service connection for residuals of 
neck and low back injuries.  In March 2000, however, an RO 
hearing officer granted service connection for a cervical 
spine disorder, and assigned an initial 20 percent 
evaluation.  The veteran did not timely disagree with that 
evaluation, but he subsequently filed a claim for an 
increased rating.  The RO subsequently granted an increase to 
30 percent for the veteran's cervical spine disability, and 
the veteran disagreed, and the RO issued a statement of the 
case, but the veteran has at no time thereafter filed a 
substantive appeal, so the issue of an increased evaluation 
for the veteran's cervical spine disability is not at issue 
before the Board.  

With respect to the veteran's claim for service connection 
for a low back disorder, in April 2004, the Board remanded 
the appeal to the RO for additional evidentiary development, 
including the conduct of a VA examination with a review of 
the veteran's claims folder and the production of a medical 
opinion consistent with 38 U.S.C.A. § 5103A(d)(2).  That 
examination with claims folder review was conducted in 
October 2004, and includes the requested opinion.  
Accordingly, the case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  A low back disorder was first demonstrated many years 
after the veteran's cervical spine injury in June 1986, and 
this is not shown to be attributable to any injury in June 
1986, or any other incident or injury during any other period 
of documented active duty for training.  


CONCLUSION OF LAW

A low back disorder, characterized as lumbar strain secondary 
to a transitional vertebra at L5, was not incurred or 
aggravated during a period of active duty for military 
training.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.6, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

It is apparent that the veteran's initial claim and the 
rating decision now on appeal were filed prior to the passage 
of VCAA.  During the lengthy pendency of this appeal, 
however, the veteran has been provided formal VCAA notice in 
December 2001, April 2003, and March 2005.  These 
notifications informed the veteran of the evidence necessary 
to substantiate his claim, the evidence he was responsible to 
submit, the evidence VA would collect on his behalf, and that 
he should submit any relevant evidence he might have in his 
possession.  It is also apparent from a review of the claims 
folder that the veteran's service medical records and records 
of his treatment with private and VA facilities have been 
collected for review.  It is clear that the RO attempted to 
assist the veteran in the collection of any evidence he 
reasonably identified.  The veteran has been provided three 
VA examinations which are adequate for rating purposes.  It 
appears that all relevant evidence has been collected for 
review, and the veteran does not argue nor does the evidence 
on file suggest that there remains any additional outstanding 
evidence which is uncollected.  The Board specifically 
remanded the issue now on appeal in April 2004 for the 
conduct of a VA examination with record review for the 
production of a medical opinion consistent with VCAA at 
38 U.S.C.A. § 5103A(d)(2), and that was accomplished by VA 
examination in October 2004.  The Board concludes that VCAA 
is satisfied in this case.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Active military service includes any period of active duty 
for training during which an individual is disabled or died 
from a disease or injury incurred or aggravated in line of 
duty.  38 C.F.R. § 3.6.

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
isolated findings.  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Analysis:  In written statements and in testimony in two 
hearings, one at the RO in March 2000, and another before the 
undersigned conducted at the RO in October 2003, the veteran 
argued his belief that he injured his low back at the same 
time that he injured his cervical spine during a period of 
active duty for training in June 1986.  He has argued that he 
sustained low back symptoms contemporaneously with the 
cervical spine injury which have existed on a chronic basis 
ever since that time in 1986.  

The service medical records clearly document the veteran's 
head and neck injury in June 1986, when the hood of a truck 
came down and struck the veteran as he was checking the oil.  
The service medical records contain a good deal of detail 
about evaluation and treatment of the veteran's cervical 
spine injury, but it is noteworthy that at no time did the 
veteran complain of any low back symptoms as documented in 
any of these treatment records.  There are also no competent 
clinical findings of any back disability at and around the 
time of the veteran's cervical spine injury in 1986.  

There are subsequent records clearly documenting a chronicity 
of symptomatology of the veteran's cervical spine injury.  In 
the years after that injury, the veteran was provided a 
diagnosis of chronic cervical sprain or strain.  This 
cervical strain ultimately resulted in the veteran undergoing 
a C3-C6 cervical laminectomy in October 2002.  There are a 
considerable volume of medical records documenting the 
surgery and postoperative observation and treatment, and it 
is again noteworthy that these records are entirely silent 
for any complaints, findings, treatment or diagnosis for a 
low back disorder.  

In July 1999, the veteran was provided a VA fee-basis 
examination.  Without benefit of any record review, the 
physician conducting this examination was told by the veteran 
that he sustained a neck injury in 1986 and developed severe 
pain in both the cervical and lumbar spine.  He reported 
continuing C-spine and L-spine symptoms.  X-ray studies of 
the lumbosacral spine were at that time interpreted as 
revealing a transitional lumbosacral vertebra and 
spondylosis.  The diagnosis was status-post trauma to the 
cervical spine "and lumbar spine" with residual spondylosis 
of the cervical and lumbar spine.  

A VA examination in April 2003 was solely directed at 
evaluation of the veteran's cervical spine and there are no 
complaints or findings with respect to his lumbosacral spine.

Pursuant to the Board's April 2004 remand, the veteran was 
referred for a VA fee-basis examination which was conducted 
in October 2004 by a board-certified orthopedic surgeon.  
This doctor was provided the veteran's entire claims folder 
for review and it is clear from the lengthy report of 
examination that the doctor carefully examined all the 
records on file.  In taking the veteran's personal history, 
it is noteworthy that the veteran reported at the time of 
this examination that he has never sought any active 
treatment for lumbosacral spine pain.  Examination of the 
lumbosacral spine revealed that the veteran was nearly able 
to complete all range-of-motion studies in a normal manner.  
There was pain at 80 degrees of flexion and 25 degrees of 
lateroflexion and rotation bilaterally.  Range of motion was 
limited by pain but not by fatigue, weakness, lack of 
endurance or incoordination.  There was no evidence of 
lumbosacral ankylosis nor evidence of bowel, bladder, or 
erectile dysfunction.  The neurological and peripheral nerve 
examination was normal.  Sensory function was normal and 
motor function of the lower extremities was normal.  X-ray 
studies of the lumbosacral spine at this time were 
interpreted as showing only a transitional vertebra at L5.  
Other than that, the lumbar spine X-rays were within normal 
limits.  No arthritis or degenerative changes was identified.  

The orthopedist wrote that subsequent to the veteran's 1986 
well-documented cervical spine injury, there was a complete 
absence of any evidence that the veteran sought or required 
any form of treatment for his lumbosacral spine for many 
years until he first is documented as mentioning his 
lumbosacral spine during X-rays taken in 1999.  It was also 
noted that the veteran was not shown to have ever at any time 
sought treatment for his low back.  This board-certified 
orthopedist provided an opinion that lumbosacral spine 
symptoms were not related to the cervical spine injury of 
1986.  The basis for this opinion was the simple fact that in 
1986, the only documented injury or complaints were to the 
veteran's cervical spine for which he underwent extensive 
physical therapy, anti-inflammatory medication and eventual 
surgery.  This orthopedist stated that the veteran's current 
low back symptoms were directly attributable to a 
transitional vertebra at L5-S1 which resulted in mechanical 
back pain.  The doctor stated that the veteran would have 
this pain even in the absence of his cervical spine injury 
and symptoms.

The preponderance of the evidence on file is against an award 
of service connection for a low back disability.  There is 
simply an absence of any competent or objective medical 
evidence which in any way shows or demonstrates that the 
veteran sustained any form of trauma to his low back at the 
time he sustained a head and neck injury during a period of 
active duty for training in June 1986.  Aside from the 
veteran's own contentions made in connection with his current 
appeal, there is a complete absence of any objective evidence 
of any chronicity of symptomatology for the veteran's low 
back at any time from 1986 until 1999, the time the veteran 
first filed his claim for service connection for low back 
disability.  Although the veteran is certainly competent to 
provide his own subjective description of physical symptoms 
that he might experience, the veteran lacks the requisite 
medical expertise to provide a competent medical opinion that 
low back disability identified at present is attributable to 
some incident, or injury which occurred many years earlier.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board is cognizant of the fact that the July 1999 VA fee-
basis examination resulted in a diagnosis of status post 
trauma to both the cervical and lumbar spine with residual 
spondylosis of the cervical and lumbar spine.  This 
diagnosis, however, included no review of the objective 
medical evidence now on file and is clearly based solely upon 
the veteran's own reported history at the time of the 
examination.  Accordingly, this diagnosis lacks a competent 
foundation and is without much probative weight.  Indeed, 
there is an absence of evidence which shows that the 
veteran's low back received any trauma at the time of the 
initial head and neck injury in 1986.  

It is also noteworthy that although the July 1999 examination 
report resulted in a diagnosis of spondylosis of the lumbar 
spine, this finding was not confirmed by the board-certified 
orthopedist who examined the veteran with new X-ray studies 
in October 2004.  This most recent examination only resulted 
in a finding of a transitional lumbar vertebra at L5-S1.  The 
term lumbosacral transitional vertebrae refers to a total or 
partial unilateral or bilateral fusion of the transverse 
process of the lowest lumbar vertebra to the sacrum.  It is 
unclear in the evidence on file what the etiological origin 
of such deformity in the veteran may be, but there is clearly 
no evidence which in any way demonstrates that such deformity 
is attributable to the veteran's head and neck injury which 
occurred during service in 1986.



ORDER

Entitlement to service connection for a low back disorder, 
characterized as lumbar spine strain secondary to a 
transitional vertebra at L5, is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


